     Case 2:19-cv-08150-PA-PLA Document 19 Filed 09/11/20 Page 1 of 2 Page ID #:1927



1

2

3

4

5

6

7

8                                      UNITED STATES DISTRICT COURT
9                                 CENTRAL DISTRICT OF CALIFORNIA
10                                          WESTERN DIVISION
11

12    JOHN M.,                                   )   No. CV 19-8150-PA (PLA)
                                                 )
13                        Plaintiff,             )   ORDER ACCEPTING MAGISTRATE
                                                 )   JUDGE’S REPORT AND
14                   v.                          )   RECOMMENDATION
                                                 )
15    ANDREW M. SAUL, COMMISSIONER               )
      OF SOCIAL SECURITY                         )
16    ADMINISTRATION,                            )
                                                 )
17                         Defendant.            )
                                                 )
18

19          Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint, all the records and files
20    herein, the Magistrate Judge’s Report and Recommendation, and defendant’s Objections to the
21    Report and Recommendation. The Court accepts the recommendations of the Magistrate Judge.
22          ACCORDINGLY, IT IS ORDERED:
23          1.     The Report and Recommendation is accepted.
24          2.     The decision of the ALJ is reversed and the matter is remanded for further
25                 proceedings consistent with the Report and Recommendation.
26    /
27    /
28    /
     Case 2:19-cv-08150-PA-PLA Document 19 Filed 09/11/20 Page 2 of 2 Page ID #:1928



1           3.    Judgment shall be entered consistent with this Order.
2           4.    The clerk shall serve this Order and the Judgment on all counsel or parties of
3                 record.
4

5             September 11, 2020
      DATED: ________________________
             __________________                 ________________________________________
                                                ________
                                                       _______
                                                            __
                                                             ___________________________
                                                      HONORABLE
                                                      HO
                                                       ONORA ABLE PERCY ANDERSON
6                                                    UNITED STA
                                                             STATES
                                                              T TES DISTRICT JUDGE
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                   2
